DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102017000056947, filed on 05/25/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one coffee panel” in Claim 1
The generic placeholder is “one coffee panel” and the functional language attributed the “one coffee panel” includes: “configured for mixing hot water with coffee”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Reference is made to the 11/20/2019 Specification.
With regards to the claimed, “one coffee panel”, corresponding structure was unable to be found within the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “one coffee panel”. However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation “one coffee panel” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doglioni Majer (WO 2016034255 A1) in view of Dionisio et al. (WO 2017009189 A1, hereinafter Dionisio).
Regarding claim 1, Doglioni Majer discloses an espresso coffee machine comprising: a water feeding hydraulic circuit [[(12)]] (Modified Fig. 3, 8: line shows the water hydraulic circuit); 
at least one boiler [[(14)]] for heating the water, located downstream of said water feeding hydraulic circuit [[(12)]] (Modified Fig. 3, 5: pipe heater, which can be considered downstream of the water flow towards the outlet); 
a coffee dispenser unit [[(16)]], located downstream of said boiler [[(14)]] (Modified Fig. 3, 2a: outflow valve, which is dispenser where coffee flows out from the machine) and provided with at least one coffee panel [[(18)]] configured for mixing hot water with coffee (Modified Fig. 3, 2: brewing chamber that would inherently serve the same function as the coffee panel in mixing coffee with hot water); and 
a first pumping hydraulic circuit [[(20)]], provided with at least one pump [[(22)]] for water, interposed between said water feeding hydraulic circuit [[(12)]] and said boiler [[(14)]] (Modified Fig. 3, 3’: pump, considered the first pumping circuit with a looped connection to the water tank, pump, and boiler), 
the espresso coffee machine being characterized in that a second pumping hydraulic circuit [[(24)]] is interposed between the water feeding hydraulic circuit [[(12)]] and the boiler [[(14)]], said second pumping hydraulic circuit [[(24)]] (Modified Fig. 3, 3’: pump, considered 

    PNG
    media_image1.png
    748
    1060
    media_image1.png
    Greyscale

Modified Figure 3, Doglioni Majer
Doglioni Majer does not disclose:
Being provided with a lever pumping unit [[(26)]], wherein said lever pumping unit [[(26)]] works at room temperature, being physically separated from both the boiler [[(14)]] and from the coffee dispenser unit [[(16)]].
However, Dionisio discloses, in the same field of invention of coffee machines, a lever pumping unit for use in a coffee machine (Page 1, Abstract, lines 1-2, “A machine (100) for espresso coffee of the piston type is described.”). It would have been obvious for one of ordinary 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a coffee machine system with another method for increasing water pressure to create different types of coffee as stated by Dionisio, Page 17, Para. 5, lines 1-3, “Thanks to the possibility to vary pressure which reaches the coffee, the preinfusion pressure can be adapted to the circumstances (desire of 20 the barista, blend of coffee, grinding size of the ground coffee).”.
Regarding claim 2, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above, discloses wherein the lever pumping unit [[(26)]] is provided with at least one pumping piston [[(28)]] manually operated by a lever [[(30)]] (Inherently in modified Doglioni Majer, where the lever pumping unit from Dionisio inherently has a pumping piston, “Page 1, Abstract, lines 1-2, “A machine (100) for espresso coffee of the piston type is described.”, where, “The piston is raised against the thrusting force of the spring actuated by an operating lever 20 connected to the piston rod by means of a raising arm.”, Page 2, Para. 4, lines 2-4).
Modified Doglioni Majer does not disclose:
Wherein said pumping piston [[(28)]] is configured for pumping water coming from the water feeding hydraulic circuit [[(12)]].
However, Dionisio discloses, in the same field of invention of coffee machines, the lever pumping unit being able to pump water received from a feeding water circuit (Page 2, Para. 6, lines 1-2, “In a piston machine, the hot water from a boiler enters into the cylinder through the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of introducing water into the pumping lever in any position due to the piston setup as stated by Dionisio, Page 15, Para. 3, lines 1-2, “…very advantageously, introduction of the water can be performed with the piston in any position…”.
Regarding claim 3, modified Doglioni Majer teaches the apparatus according to claim 2, as set forth above.
Modified Doglioni Majer does not disclose:
Wherein the lever [[(30)]] actuates the pumping piston [[(28)]] through the interposition of one or more springs [[(32)]] with adjustable load, so as to obtain different curves and profiles of water pressure according to the needs.
However, Dionisio discloses, in the same field of invention of coffee machines, a lever pumping unit with a springs (Page 4, Para. 1, lines 6-7, “…said spring is at least partially compressed…”) that can produce different water pressure profiles (Page 23, Claim 4, lines 2-3, “…pressure regulator comprises an electric valve programmable to obtain a preset pressure profile.”) and curves (Fig. 7a.1, 7a.2, 7b.1, and 7b.2 show the different pressure curves). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed modified Doglioni Majer with the addition of springs to the lever pumping unit as taught by Dionisio.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of different water pressure profiles that could be used to make 
Regarding claim 5, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above, discloses wherein a first three-way valve [[(34)]] is interposed between the water feeding hydraulic circuit [[(12)]] and both pumping hydraulic circuits [[(20, 24)]], said first three-way valve [[(34)]] being configured for delivering the water coming from the water feeding hydraulic circuit [[(12)]] to the first pumping hydraulic circuit [[(20)]], to the second pumping hydraulic circuit [[(24)]] or both pumping hydraulic circuits [[(20, 24)]] according to the needs (Inherently disclosed as being encompassed by Doglioni Majer, Page 32, Para. 3, lines 1-3, “Other types of valves, such as 2-way and 3-way valves, may be devised to control the flow and thus directing the incoming diluent through one or more pipe heaters, to increase temperature and/or flow-rate.”, where such a 3-way valve can be incorporated in the outflow section of the water tank in order to connect to the two parallel hydraulic circuits).

    PNG
    media_image2.png
    665
    903
    media_image2.png
    Greyscale

Modified Figure 3.1, Doglioni Majer
Regarding claim 6, modified Doglioni Majer teaches the apparatus according to claim 5, as set forth above, discloses wherein a second three-way valve [[(36)]] is interposed between both pumping hydraulic circuits [[(20, 24)]] and the boiler [[(14)]], said second three-way valve [[(36)]] being configured for delivering the pressurized water coming from the first pumping hydraulic circuit [[(20)]], from the second pumping hydraulic circuit [[(24)]] or from both pumping hydraulic circuits [[(20, 24)]] towards said boiler [[(14)]], through the interposition of a loading circuit [[(38)]] of the pressurized water (Inherently disclosed as being encompassed by Doglioni Majer, Page 32, Para. 3, lines 1-3, “Other types of valves, such as 2-way and 3-way valves, may be devised to control the flow and thus directing the incoming diluent through one or more pipe heaters, to increase temperature and/or flow-rate.”, where such a 3-way valve can 
Regarding claim 7, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above.
Modified Doglioni Majer does not disclose:
Wherein the pump [[(22)]] is a rotative pump.
However, Dionisio discloses, in the same field of invention of coffee machines, a lever pumping unit that has a rotative pump (Page 19, Para. 3, lines 3-4, “…rotation of rocker arm 20 also occurs, this raising the rod 4 of the piston and consequently the piston 2.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have included in modified Doglioni Majer the rotative pump as taught by Dionisio.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using rotational movement in order to compress the helical spring and drive the pump as stated by Dionisio, Page 20, Para. 4, lines 2-3, “…convert the rotational movement of the operating lever into a rectilinear movement which compresses the helical spring…”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doglioni Majer (WO 2016034255 A1) in view of Dionisio et al. (WO 2017009189 A1, hereinafter Dionisio) and in further view of Gatti et al. (WO 2016135212 A1, hereinafter Gatti).
Regarding claim 4, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above.
Modified Doglioni Majer does not disclose:
Wherein the boiler [[(14)]] is provided with a proportional-integral-derivative [[(PID)]] adjustment device of the water temperature.
However, Gatti discloses, in the field of coffee beverage machines, a boiler with a proportional-integral-derivative control device for regulating the water temperature (Page 6, Para. 1, lines 1-5, “The CPU, by means of control systems, for example of the PID (Proportional, Integral, Derivative) type, manages and controls electronically the activation of the heating elements…to obtain the temperature of the water at the desired temperature value.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the boiler in modified Doglioni Majer with the addition of the proportional-integral-derivative control device as taught by Gatti.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a control system that can obtained desired water temperatures as stated by Gatti, Page 6, Para. 1, lines 4-5, “…in order to obtain the temperature of the water at the desired temperature value.”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doglioni Majer (WO 2016034255 A1) in view of Dionisio et al. (WO 2017009189 A1, hereinafter Dionisio) and in further view of Paillard (WO 2016202655 A1). 
Regarding claim 8, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above.
Modified Doglioni Majer does not disclose:
Wherein the pump [[(22)]] is a vibration pump.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of another pump for use in the system that is well known in the art and to have the ability to include a damping device to the pump as stated by Paillard, Page 12, Para. 1, lines 3-4, “…smoothen due to the fact that the spring in the damping device absorbs the
flow variations….”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doglioni Majer (WO 2016034255 A1) in view of Dionisio et al. (WO 2017009189 A1, hereinafter Dionisio) and in further view of Nichols (US 20170079465 A1).
Regarding claim 9, modified Doglioni Majer teaches the apparatus according to claim 1, as set forth above.
Modified Doglioni Majer does not disclose:
Wherein the pump [[(22)]] is a geared pump.
However, Nichols discloses, in the field of beverage brewing apparatuses, a brewing apparatus with a water pump that is a geared pump (Page 9, Para. 0028, lines 15-17, “Various forms of controllable valves 34 are well known in the art, including a gear pump…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of another pump for use in the system that is well known in the art as stated by Nichols, Page 9, Para. 0028, line 16, “…controllable valves 34 are well known in the art…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
01/19/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761